19-08246-rdd         Doc 23       Filed 04/15/19       Entered 04/15/19 12:56:44                 Main Document
                                                      Pg 1 of 22


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                          )
In re:                                                                    )   Chapter 11
                                                                          )
WINDSTREAM HOLDINGS, INC., et al.,1                                       )   Case No. 19-22312 (RDD)
                                                                          )
                              Debtors.                                    )   (Jointly Administered)
                                                                          )
                                                                          )
WINDSTREAM HOLDINGS, INC., et al.,                                        )
                                                                          )
                              Plaintiffs,                                 )   Adv. Pro. No. 19-08246
vs.                                                                       )
                                                                          )
CHARTER COMMUNICATIONS, INC. and                                          )
CHARTER COMMUNICATIONS OPERATING, LLC,                                    )
                                                                          )
                              Defendants.                                 )
                                                                          )


                                          AFFIDAVIT OF SERVICE

       I, Jennifer Westwood, depose and say that I am employed by Kurtzman Carson
Consultants LLC (KCC), the claims and noticing agent for the Debtors in the above-captioned
case.

        On April 12, 2019, at my direction and under my supervision, employees of KCC caused
to be served the following document via Electronic Mail upon the service lists attached hereto as
Exhibit A and Exhibit B; via Overnight Mail upon the service lists attached hereto as Exhibit C
and Exhibit D; and via First Class Mail upon the service list attached hereto as Exhibit E:

         Debtors' Reply in Support of Their Motion for Temporary Restraining Order,
          Preliminary Injunction and Other Equitable Relief [Docket No. 17]




1
  The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
number of debtor entities in these chapter 11 cases, for which the Debtors have requested joint administration, a
complete list of the debtor entities and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
noticing agent at http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of
these chapter 11 cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
19-08246-rdd   Doc 23   Filed 04/15/19    Entered 04/15/19 12:56:44   Main Document
                                         Pg 2 of 22
19-08246-rdd   Doc 23   Filed 04/15/19    Entered 04/15/19 12:56:44   Main Document
                                         Pg 3 of 22




                                 Exhibit A
             19-08246-rdd           Doc 23         Filed 04/15/19      Entered 04/15/19 12:56:44               Main Document
                                                                      Pg 4 of 22
                                                                      Exhibit A
                                                                  Master Service List
                                                               Served via Electronic Mail

           Description                     CreditorName              CreditorNoticeName                              Email
Top 50 Creditor                    Actiontec Electronics         Tong Khuc, VP                  TKHUC@ACTIONTEC.COM
Top 50 Creditor                    Adtran                        Attn Director or Officer       keith.kalman@adtran.com
Counsel for for Accedian                                         John W. Weiss and William
Networks Inc.                      Alston & Bird LLP             Hao                            john.weiss@alston.com; william.hao@alston.com
Counsel for BOKF, N.A., solely
in its capacity as Successor                                      Andrew I. Silfen and Jordana andrew.silfen@arentfox.com;
Trustee                            Arent Fox LLP                  L. Renert                    jordana.renert@arentfox.com

Arkansas Attorney General          Arkansas Attorney General     Attn Bankruptcy Department     oag@ArkansasAG.gov
Counsel for AT&T Corp. and
certain of its affiliates and      Arnold & Porter Kaye Scholer Brian J. Lohan and Ginger       brian.lohan@arnoldporter.com;
subsidiaries                       LLP                          Clements                        ginger.clements@arnoldporter.com
Counsel for AT&T Corp. and
certain of its affiliates and      Arnold & Porter Kaye Scholer
subsidiaries                       LLP                          Peta Gordon                     peta.gordon@arnoldporter.com
Counsel for AT&T Corp. and
certain of its affiliates and
subsidiaries and Official
Committee of Unsecured             AT&T Services Legal
Creditors                          Department                    James W. Grudus, Esq.          james.grudus@att.com
                                                                 Robbins, Russell, Englert,
Counsel to Aurelius Capital                                      Orseck, Untereinger & Sauber
Master, Ltd.                       Aurelius Capital Master, Ltd. LLP                            wtrunk@robbinsrussell.com
                                                                 Tobey M. Daluz and             daluzt@ballardspahr.com;
Counsel for for AppDirect, Inc.    Ballard Spahr LLP             Chantelle D. McClamb           mcclambc@ballardspahr.com
Counsel for Tri Tower Telecom                                    Beth Ann Binvona and John      bbivona@barclaydamon.com;
Corporation                        Barclay Damon LLP             R. Weider                      jweider@barclaydamon.com
Counsel for Cisco Systems          Bialson, Bergen & Schwab, a Lawrence M. Schwab and
Capital Corporation                Professional Corporation      Thomas M. Gaa                  Tgaa@bbslaw.com
Interested Party                   BMC Group, Inc.               T. Feil and Steven Ordaz       sordaz.bmcgroup@ecfalerts.com
                                   Bradley Arant Boult           Jay R. Bender, Cathleen C.     jbender@bradley.com;
Counsel for ADTRAN, Inc.           Cummings, LLP                 Moore                          ccmoore@bradley.com
Counsel for Communication
Data Link, LLC                     Brick Gentry, P.C.             Thomas L. Flynn        Tom.flynn@brickgentrylaw.com
                                                                                         Keith.Aurzada@bclplaw.com;
Counsel for Gallagher Fiduciary Bryan Cave Leighton Paisner Keith M. Aurzada, Michael P. Michael.Cooley@bclplaw.com;
Advisors, LLC                    LLP                         Cooley, and Lindsey Robin   Lindsey.Robin@bclplaw.com
Counsel for Delaware Trust       Bryan Cave Leighton Paisner Stephanie Wickouski and     stephanie.wickouski@bclplaw.com;
Company                          LLP                         Jeremy Finkelstein          jeremy.finkelstein@bclplaw.com
                                 Buchalter, A Professional
Counsel for Oracle America, Inc. Corporation                 Shawn M. Christianson       schristianson@buchalter.com
Counsel for Altec Capital                                    Joe A. Joseph and Regan
Services, LLC                    Burr & Forman LLP           Loper                       jjoseph@burr.com; rloper@burr.com
Counsel for Altec Capital
Services, LLC                    Burr & Forman LLP           Richard R. Robinson         rrobinson@burr.com
                                                                                         Corpcomm@cbre.com;
Top 50 Creditor                  CBRE Inc                    Attn Director or Officer    lew.horne@cbre.com
Top 50 Creditor                  Centurylink                 General Counsel             stacey.goff@centurylink.com
Agent under the Revolver and
Term Loan Credit Agreements Chase Bank, N.A.                 George D. Ionas             george.d.ionas@jpmorgan.com
Counsel for Berkley Insurance
Company and Aspen American Chiesa Shahinian &
Insurance Company                Giantomasi PC               Armen Shahinian             ashahinian@csglaw.com
Counsel for Berkley Insurance
Company and Aspen American Chiesa Shahinian &
Insurance Company                Giantomasi PC               Beth J. Rotenberg           brotenberg@csglaw.com
Counsel for Aspen American
Insurance Company and Berkley Chiesa Shahinian &
Insurance Company                Giantomasi PC               Jonathan Bondy              jbondy@csglaw.com



In re Windstream Holdings, Inc., et al.
Case No. 19-22312 (RDD)                                               Page 1 of 6
             19-08246-rdd           Doc 23      Filed 04/15/19         Entered 04/15/19 12:56:44               Main Document
                                                                      Pg 5 of 22
                                                                      Exhibit A
                                                                  Master Service List
                                                               Served via Electronic Mail

          Description                 CreditorName                    CreditorNoticeName                               Email
Counsel for Berkley Insurance
Company and Aspen American Chiesa Shahinian &
Insurance Company              Giantomasi PC                      Scott A. Zuber                szuber@csglaw.com
Counsel to Communication                                          Richard M. Seltzer and        rseltzer@cwsny.com;
Workers of America, AFL-CIO    Cohen, Weiss and Simon LLP         Melissa S. Woods              Mwoods@cwsny.com
Counsel for Hancock Reit
Proscenium LLC and Hancock S-
REIT Atl Corp                  Coleman & Dempsey, LLP            Arlene L. Coleman              acoleman@coleman-dempsey.com
                               Comptroller of Public
Counsel for the Texas          Accounts of the State of           Courtney J. Hull, Assistant
Comptroller of Public Accounts Texas                              Attorney General              courtney.hull@oag.texas.gov
                                                                                                coxcorp.customerrelations@cox.com;
Top 50 Creditor                    Cox Communications            Attn Director or Officer       Victor.Cooper@cox.com
                                                                 Brian M. Resnick and David     brian.resnick@davispolk.com;
Counsel for Admin Agent            Davis Polk & Wardwell LLP     Schiff                         david.schiff@davispolk.com
                                                                 Marshall S. Huebner, Eli J.
                                                                 Vonnegut, James M.
Counsel for Uniti Group Inc.       Davis Polk & Wardwell LLP     Millerman                      uniti.routing@davispolk.com
                                                                                                timothy.graulich@davispolk.com;
                                                                  Timothy Graulich and          natasha.tsiouris@davispolk.com;
Counsel for DIP Agent              Davis Polk & Wardwell LLP      Natasha Tsiouris              windstream.citi.routing@davispolk.com
                                   Department of Justice US
US Department of Justice           Attorney General              Commercial Litigation Branch askdoj@usdoj.gov

Counsel to TFC McDowell LLC        DLA Piper LLP (US)            Rachel Ehrlich Albanese        rachel.albanese@dlapiper.com
                                                                 Richard M. Kremen and          richard.kremen@dlapiper.com;
Counsel to TFC McDowell LLC        DLA Piper LLP (US)            Virginia R. Callahan           virginia.callahan@dlapiper.com
                                                                                                JUDY.RASMUSSEN@ENSONO.COM;
Top 50 Creditor                    Ensono LP                     Attn Director or Officer       richard.dresden@ensono.com
Top 50 Creditor                    Equinix Inc                   Attn Director or Officer       bgalvin@equinix.com
Top 50 Creditor                    Equinix Inc                   Attn Director or Officer       collections@equinix.com
Top 50 Creditor                    Exclusive Networks USA        Fred Silverman                 FSilverman@exclusive-networks.com
Top 50 Creditor                    Fast Track Construction       Attn Director or Officer        CAROLYN@FASTTRACKTEXAS.COM
Federal Communications             Federal Communications
Commission                         Commission                     Attn General Counsel          thomas.johnson@fcc.gov
Counsel for Georgia Power
Company, Southern Company
Services, Inc., and Southern
Telecom, Inc.                      FisherBroyles, LLP            Hollace T. Cohen               hollace.cohen@fisherbroyles.com
Counsel for Georgia Power
Company, Southern Company
Services, Inc., and Southern
Telecom, Inc.                      FisherBroyles, LLP            Thomas R. Walker               thomas.walker@fisherbroyles.com
Counsel for Actiontec
Electronics, Inc.                  Foley & Lardner LLP           Leah M. Eisenberg              leisenberg@foley.com
Counsel for Actiontec
Electronics, Inc.                  Foley & Lardner LLP          Victor A. Vilaplana             vavilaplana@foley.com
Top 50 Creditor                    Forsythe Solutions Group Inc Attn Director or Officer        thoffman@forsythe.com
                                                                Stephen M. Bruckner, Mark       sbruckner@fraserstryker.com;
Counsel for Omaha Public                                        R. O'siochain and Steven R.     shogan@fraserstryker.com;
Power District                     Fraser Stryker PC LLO        Hogan II                        mosiochain@fraserstryker.com
Counsel for BOKF, N.A., solely
in its capacity as Successor       Frederic Dorwart, Lawyers
Trustee                            PLLC                          Samuel S. Ory                  sory@fdlaw.com
Top 50 Creditor                    Frontier Communications       General Counsel                mark.nielsen@ftr.com
Counsel for Santander Bank,
N.A.                               Gebhardt & Smith LLP          Michael D. Nord                Mnord@gebsmith.com
Top 50 Creditor                    General Datatech LP           Attn Director or Officer       legal@gdt.com

Georgia Attorney General           Georgia Attorney General      Attn Bankruptcy Department     Agcarr@law.ga.gov


In re Windstream Holdings, Inc., et al.
Case No. 19-22312 (RDD)                                               Page 2 of 6
             19-08246-rdd           Doc 23           Filed 04/15/19    Entered 04/15/19 12:56:44                 Main Document
                                                                      Pg 6 of 22
                                                                      Exhibit A
                                                                 Master Service List
                                                              Served via Electronic Mail

         Description                      CreditorName               CreditorNoticeName                                 Email
Top 50 Creditor                    Globe Communications Inc      Attn Director or Officer         rustylundy@globeinc.com

Counsel for SunTrust Equipment     Gordon Rees Scully
Finance & Leasing Corp.            Mansukhani LLP                Megan M. Adeyemo                 madeyemo@grsm.com
Counsel for NW 230 Congress        Halperin Battaglia Benzija,
Street Property Owner LLC          LLP                           Donna H. Lieberman               dlieberman@halperinlaw.net
Counsel for Landlord DAR           Halperin Battaglia Benzija,
Enterprises, L.L.C.                LLP                           Donna H. Lieberman               dlieberman@halperinlaw.net
Top 50 Creditor                    Housley Communications Inc    Attn Director or Officer         info@hc-inc.com
Counsel for Ribbon
Communications Operating
Company, Inc.                      Hunton Andrews Kurth LLP      Gregory G. Hesse                 ghesse@huntonak.com
Counsel for Ribbon
Communications Operating
Company, Inc.                      Hunton Andrews Kurth LLP      Michael S. Legge                 mlegge@huntonak.com
Top 50 Creditor                    Infinera                      Attn Director or Officer         dheard@infinera.com
                                                                 Centralized Insolvency
Internal Revenue Service           Internal Revenue Service      Operation                        Mimi.M.Wong@irscounsel.treas.gov
                                                                 Centralized Insolvency
Internal Revenue Service           Internal Revenue Service      Operation                        Mimi.M.Wong@irscounsel.treas.gov

Iowa Attorney General              Iowa Attorney General         Attn Bankruptcy Department       IDR.Bankruptcy@ag.iowa.gov
Counsel for U.S. TelePacific
Corp.                              J. Scott Bovitz                                                bovitz@bovitz-spitzer.com
Counsel for Robert Murray,
Lead Plaintiff                     Johnson Fistel, LLP           W. Scott Holleman                scotth@johnsonfistel.com
Agent under the Revolver and
Term Loan Credit Agreements        JPMorgan Chase Bank, N.A., Timothy D. Lee                      timothy.d.lee@jpmorgan.com
Counsel for UMB Bank, National                                James S. Carr, Eric R.              jcarr@kelleydrye.com;
Association, as Indenture                                     Wilson, and Benjamin D.             ewilson@kelleydrye.com;
Trustee                            Kelley Drye & Warren LLP   Feder                               bfeder@kelleydrye.com
Counsel for Fusion Connect,
Inc., on behalf of its various                                   Kristin S. Elliott and Eric R.
                                                                                              KDWBankruptcyDepartment@kelleydrye.com;
subsidiaries                       Kelley Drye & Warren LLP      Wilson                       kelliott@kelleydrye.com; ewilson@kelleydrye.com
                                                                 Marc Kieselstein;Ross M.     mkieselstein@kirkland.com;
                                                                 Kwasteniet;Brad              rkwasteniet@kirkland.com; bweiland@kirkland.com;
Proposed Debtors' Counsel          Kirkland & Ellis LLP          Weiland;John R. Luze         john.luze@kirkland.com
                                                                                              shessler@kirkland.com;
                                                                 Stephen E. Hessler;Susan D. susan.golden@kirkland.com;
                                                                 Golden;Cristine Pirro;George cristine.pirro@kirkland.com;
Proposed Debtors' Counsel          Kirkland & Ellis LLP          Klidonas                     george.klidonas@kirkland.com
Counsel for NW 230 Congress        Law Offices of Kevin S.
Street Property Owner LLC          Neiman                        Kevin S. Neiman                  kevin@ksnpc.com
Top 50 Creditor and Official
Committee of Unsecured
Creditors                          LEC Services Inc            David S. Crossley, Chief OperaDSCROSSLEY@ISP.COM
Top 50 Creditor                    Level 3 Communications, LLC C/O Centurylink               stacey.goff@centurylink.com
                                   Linebarger Goggan Blair &
Counsel for Bexar County           Sampson, LLP                David G. Aelvoet              sanantonio.bankruptcy@publicans.com
Cousel for Iredell ISD, Kleberg
County, Raymondville ISD, et al. Linebarger Goggan Blair &
(Hidalgo County)                 Sampson, LLP                    Diane Wade Sanders               austin.bankruptcy@lgbs.com
                                 Linebarger Goggan Blair &
Counsel for Dallas County        Sampson, LLP                    Elizabeth Weller                 dallas.bankruptcy@publicans.com
Counsel for U.S. Bank, National
Association, as Indenture                                        Walter H. Curchack and           wcurchack@loeb.com;
Trustee                          Loeb & Loeb LLP                 Vadim J. Rubinstein              vrubinstein@loeb.com
Counsel for Robert Murray,                                       Michael S. Etkin and Andrew      metkin@lowenstein.com;
Lead Plaintiff                   Lowenstein Sandler LLP          Behlmann                         abehlmann@lowenstein.com



In re Windstream Holdings, Inc., et al.
Case No. 19-22312 (RDD)                                               Page 3 of 6
             19-08246-rdd           Doc 23       Filed 04/15/19         Entered 04/15/19 12:56:44                  Main Document
                                                                       Pg 7 of 22
                                                                       Exhibit A
                                                                   Master Service List
                                                                Served via Electronic Mail

           Description                    CreditorName                  CreditorNoticeName                            Email
Counsel for GTT                                                    Darlene M. Nowak and Scott      nowak@marcus-shapira.com; livingston@marcus-
Communications, Inc.               Marcus & Shapira LLP            Livingston                      shapira.com
Counsel for U.S. TelePacific
Corp.                              Marilyn Macron, P.C.           Marilyn Cowhey Macron            marilyn@marilynmacron.com
Counsel for U.S. Bank, National
Association, as Indenture                                          Clark T. Whitmore and Jason     Clark.Whitmore@maslon.com;
Trustee                            Maslon LLP                      Reed                            Jason.Reed@maslon.com
Counsel for Columbia Office                                        Frederick D. Hyman, Christine   fhyman@mayerbrown.com;
Properties, LLC                    Mayer Brown LLP                 A. Walsh                        cwalsh@mayerbrown.com
Counsel for New York Football
Giants, Inc.                       McCarter & English LLP          John R Stoelker                 jstoelker@mccarter.com
Counsel for the Texas Taxing       McCreary, Veselka, Bragg &
Jurisdictions                      Allen, P.C.                     Tara LeDay                      tleday@mvbalaw.com

Counsel for Sprint                                                 David I. Swan, Thuc-Doan        dswan@mcguirewoods.com;
Communications Company, LP         MCGUIREWOODS LLP                Phan                            dphan@mcguirewoods.com

Counsel for Sprint
Communications Company, LP         MCGUIREWOODS LLP               Nathan Greenberg                 ngreenberg@mcguirewoods.com
Top 50 Creditor                    Microsoft                      Attn Director or Officer         buscond@microsoft.com
Counsel to Ad Hoc Group of
Second Lien Noteholders            Milbank LLP                    Dennis F. Dunne                  ddunne@milbank.com

Minnesota Attorney General         Minnesota Attorney General     Attn Bankruptcy Department       Attorney.General@ag.state.mn.us

Missouri Attorney General          Missouri Attorney General      Attn Bankruptcy Department       attorney.general@ago.mo.gov
Missouri Department of             Missouri Department of
Revenue                            Revenue, Bankruptcy Unit       Steven A. Ginther                sdnyecf@dor.mo.gov

                                   Mitchell, Williams, Selig,
Counsel for Acxiom LLC             Gates & Woodyard, P.L.L.C.     Stan. D Smith                  ssmith@mwlaw.com
                                                                                                 LMarinuzzi@mofo.com;
                                                                  Lorenzo Marinuzzi, Brett H.    BrettMiller@mofo.com;
Proposed Counsel for the                                          Miller, Todd M. Goren,         TGoren@mofo.com;
Official Committee of Unsecured                                   Jennifer L. Marines, and Erica JMarines@mofo.com;
Creditors                       Morrison & Foerster LLP           J. Richards                    ERichards@mofo.com
                                Munsch Hardt Kopf & Harr,         Thomas D. Berghman, Davor
Counsel for GLM DFW, Inc.       P.C.                              Rukavina                       tberghman@munsch.com; drukavina@munsch.com
Counsel for Cyient, Inc.        Murtha Cullina LLP                Robert E. Kaelin               rkaelin@murthalaw.com

Nebraska Attorney General       Nebraska Attorney General         Attn Bankruptcy Department       ago.info.help@nebraska.gov
Counsel for California Public
Employees’ Retirement System
(“CalPERS”)                     Nixon Peabody LLP                 Louis J. Cisz, III               lcisz@nixonpeabody.com
                                North Carolina Attorney
North Carolina Attorney General General                            Attn Bankruptcy Department      dlennon@ncdoj.gov
Counsel for the Board of
Directors of Windstream         Norton Rose Fulbright US
Holdings, Inc.                  LLP                               Kristian W. Gluck                kristian.gluck@nortonrosefulbright.com
Counsel for the Board of
Directors of Windstream         Norton Rose Fulbright US           Louis R. Strubeck, Jr. and      louis.strubeck@nortonrosefulbright.com;
Holdings, Inc.                  LLP                                James A. Copeland               james.copeland@nortonrosefulbright.com

Counsel for the New York State                             Amanda Hiller, Deputy
Department of Taxation and     NYS Department of Taxation Commissioner, Jeffrey K.
Finance                        and Finance                 Cymbler District Tax Attorney Jeffrey.Cymbler@tax.ny.gov
Counsel for Oakland Schools    Oakland Schools             Sherry McMillan               Tonia.Wernette@oakland.k12.mi.us
                               Office of the United States
US Trustee                     Trustee                     William K Harrington          paul.schwartzberg@usdoj.gov



In re Windstream Holdings, Inc., et al.
Case No. 19-22312 (RDD)                                                Page 4 of 6
             19-08246-rdd           Doc 23         Filed 04/15/19       Entered 04/15/19 12:56:44               Main Document
                                                                       Pg 8 of 22
                                                                       Exhibit A
                                                                   Master Service List
                                                                Served via Electronic Mail

          Description                     CreditorName                 CreditorNoticeName                              Email
United States Attorneys Office
SDNY                               Office of US Attorney SDNY      Attn Tax & Bankruptcy Unit    Jeffrey.Oestericher@usdoj.gov

Counsel for Velocloud Networks, Orrick, Herrington & Sutcliffe
LLC, a VMware company           LLP                               Debra L. Felder                dfelder@orrick.com

Counsel for Velocloud Networks, Orrick, Herrington & Sutcliffe
LLC, a VMware company           LLP                            Lorraine S. McGowen               lmcgowen@orrick.com
Top 50 Creditor                 Output Services Group Billing SAttn Director or Officer          info@osgbilling.com
                                Pachulski Stang Ziehl &        Debra I. Grassgreen and
Counsel for Zayo Group, LLC     Jones LLP                      John W. Lucas                     dgrassgreen@pszjlaw.com; jlucas@pszjlaw.com

                                                                 Andrew N. Rosenberg, Brian      arosenberg@paulweiss.com;
Counsel to Ad Hoc Group of         Paul, Weiss, Rifkind, Wharton S. Hermann, Samuel E.           bhermann@paulweiss.com; slovett@paulweiss.com;
First Lien Term Lenders            & Garrison LLP                Lovett, Michael S. Rudnick      mrudnick@paulweiss.com
Counsel for Pension Benefit        Pension Benefit Guaranty                                      Amador.Desiree@pbgc.gov;
Guaranty Corporation               Corporation                   Desiree M. Amador               efile@pbgc.gov
                                                                 David B. Stratton, Evelyn J.
                                                                 Meltzer and Kenneth A.          strattond@pepperlaw.com;
Counsel for Ensono, LLP            Pepper Hamilton LLP           Listwak                         meltzere@pepperlaw.com; listwakk@pepperlaw.com
Counsel for United Call Center                                   Henry J. Jaffe and Kenneth A.
Solutions, LLC                     Pepper Hamilton, LLP          Listwak                         jaffeh@pepperlaw.com; listwakk@pepperlaw.com
Counsel for Andrews County         Perdue, Brandon, Fielder,
Tax Office, et al                  Collins & Mott, L.L.P.        c o Laura J. Monroe             lmbkr@pbfcm.com

Counsel for Holiday Inpendent
School District, City of Wichita
Falls, Wichita Falls Independent   Perdue, Brandon, Fielder,
School District, et al.            Collins & Mott, L.L.P.          c/o Jeanmarie Baer            jbaer@pbfcm.com
Counsel for Austin County
Appraisal District, Burkeville
Independent School District,
Chambers County Tax Office, et     Perdue, Brandon, Fielder,
al.                                Collins & Mott, L.L.P.          c/o Owen M. Sonik             osonik@pbfcm.com
Counsel for Sho-Me
Technologies, LLC, Sho-Me
Power Electric Cooperative,
Gascosage Electric
Cooperative;and Pearce
Services                           Polsinelli PC                  Brenna A. Dolphin              bdolphin@polsinelli.com
Counsel for Sho-Me
Technologies, LLC, Sho-Me
Power Electric Cooperative,
Gascosage Electric
Cooperative;and Pearce
Services                           Polsinelli PC                Jeremy R. Johnson                jeremy.johnson@polsinelli.com
Public Service Commission of       Public Service Commission of
the State of New York              the State of New York        John C. Graham                   john.graham@dps.ny.gov
Top 50 Creditor                    Qwest Corp                   C/O Centurylink                  stacey.goff@centurylink.com
                                                                Christopher A. Lynch and         clynch@reedsmith.com;
Counsel for Fifth Third Bank       Reed Smith LLP               Richard J. Tannenbaum            rtannenbaum@reedsmith.com
Counsel for Wilmington Trust,
National Association, as
indenture trustee for the holders
of 10.500% Second Lien Notes
due June 20, 2024 and 9.00%
Second Lien Notes due June 30,                                     Kurt F. Gwynne and Jason D.
2025                              Reed Smith LLP                   Angelo                      kgwynne@reedsmith.com; jangelo@reedsmith.com
Counsel for Robert Murray,        Robbins Geller Rudman &          Randall J. Baron, David A.  dknotts@rgrdlaw.com;
Lead Plaintiff                    Dowd LLP                         Knotts and Eun Jin Lee      elee@rgrdlaw.com


In re Windstream Holdings, Inc., et al.
Case No. 19-22312 (RDD)                                                Page 5 of 6
             19-08246-rdd           Doc 23       Filed 04/15/19         Entered 04/15/19 12:56:44             Main Document
                                                                       Pg 9 of 22
                                                                       Exhibit A
                                                                   Master Service List
                                                                Served via Electronic Mail

           Description                    CreditorName                 CreditorNoticeName                             Email
                                   Robinson Brog Leinwand
Counsel for Galleria Operating     Greene Genovese & Gluck
Co, Inc.                           P.C.                            Fred B. Ringel              fbr@robinsonbrog.com
Counsel for Element Fleet
Corporation (formerly known as     Saul Ewing Arnstein & Lehr
Gelco Corporation)                 LLP                            John D. Demmy                john.demmy@saul.com
Counsel for SBA
Communications Corporation,        Saul Ewing Arnstein & Lehr
Equinix, Inc. and CBRE, Inc.       LLP                            Lucian B. Murley             luke.murley@saul.com
Securities and Exchange            Securities and Exchange                                     SECBankruptcy-OGC-ADO@sec.gov;
Commission Headquarters            Commission                      Attn General Counsel        NYROBankruptcy@sec.gov
                                   Securities and Exchange
Securities and Exchange            Commission NY Regional          Andrew Calamari Regional
Commission NY Regional             Office                          Director                    bankruptcynoticeschr@sec.gov

Counsel for the Dycom Entities                                     Fredric Sosnick and Sara   fsosnick@shearman.com;
and TCS Communications, LLC Shearman & Sterling LLP                Coelho                     sara.coelho@shearman.com
Counsel to the Ad Hoc Group of                                     Joel Moss and Jordan A.    joel.moss@shearman.com;
Midwest Noteholders            Shearman & Sterling LLP             Wishnew                    jordan.wishnew@shearman.com
                                                                                              squsba@stblaw.com;
Counsel for JPMorgan Chase         Simpson Thacher & Bartlett      Sandeep Qusba, Nicholas E. nbaker@stblaw.com;
Bank, N.A.                         LLP                             Baker, and Jamie J. Fell   jamie.fell@stblaw.com
Counsel to Conduent
Commercial Solutions LLC           Singer & Levick, PC            Michelle E. Shriro           mshriro@singerlevick.com

Counsel for MAP Ground Lease
Owner LLC and Plymouyh TFC,
General Partnership                Sirlin Lesser & Benson, P.C.   Dana S. Plon                 dplon@sirlinlaw.com
Counsel for Cyrus One              Sprouse Law Firm               Marvin E. Sprouse III        msprouse@sprousepllc.com
Counsel to Transaction Network     Squire Patton Boggs (US)       Christopher J. Giaimo and    christopher.giaimo@squirepb.com;
Services, Inc.                     LLP                            Jeffrey N. Rothleder         jeffrey.rothleder@squirepb.com
Counsel for Prodapt North          Squire Patton Boggs (US)
America, Inc., and USIC LLC        LLP                            Stephen D. Lerner            stephen.lerner@squirepb.com
                                   Stutzman, Bromberg,
                                   Esserman & Plifka, A
Counsel for POTA JV, LLC           Professional Corporation       Peter C. D’Apice             dapice@sbep-law.com
Top 50 Creditor                    T3 Wireless Inc                Chris Crowe, President       info@t3wireless.net
Top 50 Creditor                    Time Warner Cable              Legal Department             serena.parker@charter.com
Top 50 Creditor                    Trawick Construction Co        Attn Director or Officer     doug.trawick@trawickconstruction.com
Environmental Protection           US Environmental Protection    Mail Code 2310A, Office of
Agency (US)                        Agency                         General Counsel              Leopold.matt@Epa.gov
Counsel for Sequential
Technology International, LLC      Vedder Price P.C.              Michael L. Schein            mschein@vedderprice.com
Top 50 Creditor and Official
Committee of Unsecured
Creditors                          VeloCloud Networks, Inc.       Brooks Beard and Doug Loi    bbeard@vmware.com; dloi@vmware.com
Top 50 Creditor                    Verizon Communications         General Counsel              craig.silliman@verizon.com
                                                                  Heike M. Vogel and Eric H.   hvogel@vogelbachpc.com;
Counsel for Viavi Solutions        Vogel Bach & Horn, LLP         Horn                         ehorn@vogelbachpc.com
Indenture Trustee to the 10.5%     Wilmington Trust National                                   RRitrovato@WilmingtonTrust.com;
and 9% Notes                       Association                    Global Capital Markets       SCimalore@WilmingtonTrust.com
Counsel to Pinehurst Centre
Property, LLC                      Wolcott Rivers Gates            Cullen D. Speckhart         cspeckhart@wolriv.com
Counsel for BTC Block 20
Partnership, LP                    Woods Oviatt Gilman LLP         Timothy P. Lyster           tlyster@woodsoviatt.com
Counsel for BTC Block 20
Partnership, LP                    Woods Oviatt Gilman LLP        William F. Savino            Wsavino@woodsoviatt.com
                                                                                               brad.korch@zayo.com;
Top 50 Creditor                    Zayo Group                     Attn Director or Officer     shira.cooks@zayo.com



In re Windstream Holdings, Inc., et al.
Case No. 19-22312 (RDD)                                                Page 6 of 6
19-08246-rdd   Doc 23   Filed 04/15/19 Entered 04/15/19 12:56:44   Main Document
                                      Pg 10 of 22




                                Exhibit B
           19-08246-rdd        Doc 23     Filed 04/15/19 Entered 04/15/19 12:56:44           Main Document
                                                        Pg 11 of 22
                                                        Exhibit B
                                                     Affected Parties
                                                 Served via Electronic Mail
                      CreditorName                 CreditorNoticeName                       Email
           Charter Communications Operating,    c/o Brian W. Hockett and      jkingston@thompsoncoburn.com;
           LLC                                  John Kingston                 bhockett@thompsoncoburn.com




In re Windstream Holdings, Inc., et al.
Case No. 19-22312 (RDD)                                 Page 1 of 1
19-08246-rdd   Doc 23   Filed 04/15/19 Entered 04/15/19 12:56:44   Main Document
                                      Pg 12 of 22




                                Exhibit C
                                19-08246-rdd     Doc 23    Filed 04/15/19 Entered 04/15/19 12:56:44          Main Document
                                                                         Pg 13 of 22
                                                                           Exhibit C
                                                                           Chambers
                                                                    Served via Overnight Mail
      Description                CreditorName           CreditorNoticeName               Address1              Address2         City      State    Zip

    Chambers          United States Bankruptcy Court   Honorable Judge Drain   300 Quarropas Street Rm 248   Chambers Copy White Plains   NY      10601




In re Windstream Holdings, Inc., et al.
Case No. 19-22312 (RDD)                                                   Page 1 of 1
19-08246-rdd   Doc 23   Filed 04/15/19 Entered 04/15/19 12:56:44   Main Document
                                      Pg 14 of 22




                                Exhibit D
                                19-08246-rdd       Doc 23     Filed 04/15/19 Entered 04/15/19 12:56:44        Main Document
                                                                            Pg 15 of 22
                                                                              Exhibit D
                                                                           Affected Parties
                                                                       Served via Overnight Mail
            CreditorName                     CreditorNoticeName                Address1                  Address2             City   State       Zip
 CHARTER COMMUNICATIONS                   ATTN OFFICER OR
 OPERATING, LLC                           DIRECTOR                   PO BOX 31129                                      ST LOUIS      MO      63131-0129
 CHARTER COMMUNICATIONS                   ATTN OFFICER OR
 OPERATING, LLC                           DIRECTOR                   PO BOX 790086                                     ST LOUIS      MO      63179-0086
 CHARTER COMMUNICATIONS                   ATTN OFFICER OR                                          DBA CHARTER
 OPERATING, LLC                           DIRECTOR                   279 TROWBRIDGE DR             COMMUNICATIONS      FOND DU LAC WI        54937
 CHARTER COMMUNICATIONS                   ATTN OFFICER OR
 OPERATING, LLC                           DIRECTOR                   PO BOX 83180                                      CHICAGO       IL      60691-0180
 CHARTER COMMUNICATIONS                   ATTN OFFICER OR
 OPERATING, LLC                           DIRECTOR                   PO BOX 223085                                     PITTSBURGH    PA      15251-2085
 CHARTER COMMUNICATIONS                   ATTN OFFICER OR            400 SOUTH TRYON STREET
 OPERATING, LLC                           DIRECTOR                   WC30E (30TH FLOOR)                                CHARLOTTE     NC      28201
 CHARTER COMMUNICATIONS                   ATTN OFFICER OR
 OPERATING, LLC                           DIRECTOR                   PO BOX 958248                                     ST LOUIS      MO      63195-8248
 Charter Communications Operating,        c/o Brian W. Hockett and
 LLC                                      John Kingston              Thompson Coburn LLP           One US Bank Plaza   St Louis      MO      63101
                                          ATTN OFFICER OR
 CHARTER COMMUNICATIONS, INC              DIRECTOR                   PO BOX 31129                                      ST LOUIS      MO      63131-0129
                                          ATTN OFFICER OR
 CHARTER COMMUNICATIONS, INC              DIRECTOR                   PO BOX 790086                                     ST LOUIS      MO      63179-0086
                                          ATTN OFFICER OR                                          DBA CHARTER
 CHARTER COMMUNICATIONS, INC              DIRECTOR                   279 TROWBRIDGE DR             COMMUNICATIONS      FOND DU LAC WI        54937
                                          ATTN OFFICER OR
 CHARTER COMMUNICATIONS, INC              DIRECTOR                   PO BOX 83180                                      CHICAGO       IL      60691-0180
                                          ATTN OFFICER OR
 CHARTER COMMUNICATIONS, INC              DIRECTOR                   PO BOX 223085                                     PITTSBURGH    PA      15251-2085
                                          ATTN OFFICER OR            400 SOUTH TRYON STREET
 CHARTER COMMUNICATIONS, INC              DIRECTOR                   WC30E (30TH FLOOR)                                CHARLOTTE     NC      28201
                                          ATTN OFFICER OR
 CHARTER COMMUNICATIONS, INC              DIRECTOR                   PO BOX 958248                                     ST LOUIS      MO      63195-8248
                                          c/o Brian W. Hockett and
 CHARTER COMMUNICATIONS, INC              John Kingston              Thompson Coburn LLP           One US Bank Plaza   St Louis      MO      63101




In re Windstream Holdings, Inc., et al.
Case No. 19-22312 (RDD)                                                      Page 1 of 1
19-08246-rdd   Doc 23   Filed 04/15/19 Entered 04/15/19 12:56:44   Main Document
                                      Pg 16 of 22




                                Exhibit E
                                          19-08246-rdd         Doc 23       Filed 04/15/19 Entered 04/15/19 12:56:44                        Main Document
                                                                                          Pg 17 of 22
                                                                                                   Exhibit E
                                                                                              Master Service List
                                                                                           Served via First Class Mail
          Description                       CreditorName                     CreditorNoticeName                  Address1                Address2              City      State     Zip      Country
 Alabama Attorney General           Alabama Attorney General            Attn Bankruptcy Department       501 Washington Ave                               Montgomery     AL    36104
                                                                                                         535 Madison Avenue,
 Aurelius Capital Management        Aurelius Capital Management         Attn Director or Officer         22nd Fl                                          New York       NY    10022
                                                                        c/o SS&C Fund Services                                     Gardenia Court,                                          Cayman
 Aurelius Capital Master, Ltd.      Aurelius Capital Master, Ltd.       (Cayman) Ltd.                    45 Market Street          Camana Bay             Grand Cayman         KY 1-9003    Islands
 Top 50 Creditor                    Ciena Corp                          Attn Director or Officer         7035 Ridge Road                                  Hanover      MD      21076
 Top 50 Creditor                    Comcast                             Comcast Corporation              Comcast Center            1701 Jfk Boulevard     Philadelphia PA      19103
                                                                                                         1100 Commscope Place,
 Top 50 Creditor                 Commscope Technologies LLC             Attn Director or Officer         Se                                               Hickory        NC    28602-3619
 Official Committee of Unsecured Communication Workers of               Patricia M. Shea, General        501 Third Street, N.W.
 Creditors                       America, AFL-CIO, CLC                  Counsel                          Suite 301                                        Washington     DC    20036
                                 Conduent Commercial Solutions
 Top 50 Creditor                 LLC                                    Attn Director or Officer         100 Campus Drive          Suite 200              Florham Park   NJ    07932
 Top 50 Creditor and Official                                           Scott Callahan, Senior
 Committee of Unsecured                                                 Manager of Credit &
 Creditors                       Crown Castle Fiber                     Collections                      80 Central Street                                Boxborough     MA    01719
                                                                                                         655 Business Center
 Top 50 Creditor                    Element - Fka PHH                   Attn Director or Officer         Drive, Suite 250                                 Horsham        PA    19044
 Top 50 Creditor                    Fibertech Networks LLC              Attn: Accounts Receivable        300 Meridian Centre                              Rochester      NY    14618
 Florida Attorney General           Florida Attorney General            Attn Bankruptcy Department       The Capitol PL-01                                Tallahassee    FL    32399-1050
                                                                                                                                   Capitol Building, Suite
 Kentucky Attorney General          Kentucky Attorney General           Attn Bankruptcy Department       700 Capitol Avenue        118                     Frankfort     KY    40601-3449
                                                                                                         12007 Sunrise Valley Dr
 Top 50 Creditor                    Metaswitch Networks                 Dba: Metaswitch Networks         Ste 250                                          Reston         VA    20191

 Mississippi Attorney General       Mississippi Attorney General        Attn Bankruptcy Department       Walter Sillers Building   550 High St Ste 1200 Jackson          MS    39201
 Top 50 Creditor                    Miteltechnologies Inc               Attn Director or Officer         1615 South 52Nd Street                         Tempe            AZ    85281
 Top 50 Creditor                    MP Nexlevel LLC                     Attn Director or Officer         500 County Rd 37 E                             Maple Lake       MN    55358
 New Mexico Attorney General        New Mexico Attorney General         Attn Bankruptcy Department       408 Galisteo St           Villagra Building    Santa Fe         NM    87501
                                                                                                         Office of the Attorney
 New York Attorney General          New York Attorney General           Attn Bankruptcy Department       General                   The Capitol, 2nd Fl.   Albany         NY    12224-0341

 New York Attorney General          Office of the NY Attorney General Attorney General                   120 Broadway 24th Fl                             New York       NY    10271

 New York Attorney General          Office of the NY Attorney General   Attorney General                 The Capitol                                      Albany         NY    12224-0341
                                    Office of the United States                                          Attn Paul Schwartzberg    201 Varick Street,
 US Trustee                         Trustee                             William K Harrington             and Serene Nakano         Suite 1006             New York      NY     10014
 Ohio Attorney General              Ohio Attorney General               Attn Bankruptcy Department       30 E. Broad St. 14th Fl                          Columbus      OH     43215
 Oklahoma Attorney General          Oklahoma Attorney General           Attn Bankruptcy Department       313 NE 21st St                                   Oklahoma City OK     73105
                                                                                                         16th Floor, Strawberry
 Pennsylvania Attorney General Pennsylvania Attorney General            Attn Bankruptcy Department       Square                                           Harrisburg     PA    17120
 Official Committee of Unsecured Pension Benefit Guaranty               Thomas Taylor, Supervisory
 Creditors                       Corporation                            Financial Analyst                1200 K Street N.W.                               Washington     DC    20005-4026



In re Windstream Holdings, Inc., et al.
Case No. 19-22312 (RDD)                                                                            Page 1 of 2
                                          19-08246-rdd       Doc 23     Filed 04/15/19 Entered 04/15/19 12:56:44                         Main Document
                                                                                      Pg 18 of 22
                                                                                              Exhibit E
                                                                                         Master Service List
                                                                                      Served via First Class Mail
            Description                       CreditorName               CreditorNoticeName                    Address1             Address2            City      State      Zip       Country
                                                                                                      7565 Sw Mohawk Street,
 Top 50 Creditor                    Prodapt                          N.A. Headquarters                Building M                                  Tualatin        OR      97062
                                                                                                      99 Washington Ave Ste
 Secretary of the State             Secretary of State               Division of Corporations         600                      One Commerce Plz   Albany          NY      12231-0001
 Secretary of the State             Secretary of State                                                123 William St                              New York        NY      10038-3804
                                                                                                      Rembert C. Dennis Office 1000 Assembly St
 South Carolina Attorney General South Carolina Attorney General Attn Bankruptcy Department           Bldg.                    Room 519           Columbia        SC      29201
                                 Tata Consultancy Services                                            379 Thornal Street, 4Th
 Top 50 Creditor                 Limited                         Janarthanan Angiya                   Floor                                       Edison          NJ      08837
 Texas Attorney General          Texas Attorney General          Attn Bankruptcy Department           300 W. 15th St                              Austin          TX      78701

 Top 50 Creditor                    Triple D Communications          Danny White                      3006 Park Central Avenue                    Nicholasville   KY      40356
 Indenture Trustee to the 8.75%,
 8.625%, 6 3/8%, 7.5%, and                                           Attention: Global Corporate      1349 West Peachtree
 7.75% Notes                        U.S. Bank National Association   Trust Services                   Street                     Suite 1050       Atlanta         GA      30309
 Indenture Trustee to the 8.75%,
 8.625%, 6 3/8%, 7.5%, and                                           c/o US Bank Corporate Trust
 7.75% Notes                        U.S. Bank National Association   Services                         60 Livingston Ave.                          St. Paul        MN      55107
 Official Committee of Unsecured                                     Gavin Wilkinson, Senior Vice     120 South Sixth St, Ste
 Creditors                          UMB Bank                         President, Corporate Trust       1400                                        Minneapolis     MN      55402
 Top 50 Creditor                    USIC Inc                         Attn Director or Officer         9045 North River Road      Suite 300        Indianapolis    IN      46240




In re Windstream Holdings, Inc., et al.
Case No. 19-22312 (RDD)                                                                         Page 2 of 2
19-08246-rdd   Doc 23   Filed 04/15/19 Entered 04/15/19 12:56:44   Main Document
                                      Pg 19 of 22




                                 Exhibit F
                                              19-08246-rdd               Doc 23           Filed 04/15/19 Entered 04/15/19 12:56:44                            Main Document
                                                                                                        PgExhibit
                                                                                                            20 of F
                                                                                                                    22
                                                                                                              Master Service List
                                                                                                           Served via Overnight Mail

            Description                           CreditorName                         CreditorNoticeName                         Address1                    Address2                  City      State     Zip         Country
 Alabama Attorney General                 Alabama Attorney General            Attn Bankruptcy Department             501 Washington Ave                                            Montgomery     AL    36104

 Aurelius Capital Management              Aurelius Capital Management         Attn Director or Officer               535 Madison Avenue 22nd Fl                                    New York       NY    10022
                                                                                                                                                      Gardenia Court Camana                                          Cayman
 Aurelius Capital Master, Ltd.            Aurelius Capital Master Ltd         c o SS&C Fund Services Cayman Ltd      45 Market Street                 Bay                          Grand Cayman         KY 1-9003    Islands
 Top 50 Creditor                          Ciena Corp                          Attn Director or Officer               7035 Ridge Road                                               Hanover      MD      21076
 Official Committee of Unsecured          Comm Workers of America AFL-
 Creditors                                CIO CLC                             Patricia M Shea General Counsel        501 Third Street NW Suite 301                                 Washington     DC    20036
                                          Conduent Commercial Solutions
 Top 50 Creditor                          LLC                                 Attn Director or Officer               100 Campus Drive                 Suite 200                    Florham Park   NJ    07932
 Florida Attorney General                 Florida Attorney General            Attn Bankruptcy Department             The Capitol PL-01                                             Tallahassee    FL    32399-1050

 Kentucky Attorney General                Kentucky Attorney General           Attn Bankruptcy Department             700 Capitol Avenue               Capitol Building Suite 118   Frankfort      KY    40601-3449
 Mississippi Attorney General             Mississippi Attorney General        Attn Bankruptcy Department             Walter Sillers Building          550 High St Ste 1200         Jackson        MS    39201
 Top 50 Creditor                          Miteltechnologies Inc               Attn Director or Officer               1615 South 52Nd Street                                        Tempe          AZ    85281
 New York Attorney General                New York Attorney General           Attn Bankruptcy Department             Office of the Attorney General   The Capitol 2nd Fl           Albany         NY    12224-0341

 New York Attorney General                Office of the NY Attorney General   Attorney General                       The Capitol                                                   Albany         NY    12224-0341
                                                                                                                     Paul Schwartzberg and Serene     201 Varick Street Suite
 US Trustee                               Office of the United States Trustee William K Harrington                   Nakano                           1006                         New York       NY    10014
 Ohio Attorney General                    Ohio Attorney General               Attn Bankruptcy Department             30 E Broad St 14th Fl                                         Columbus       OH    43215
 Official Committee of Unsecured
 Creditors                                UMB Bank                            Gavin Wilkinson Sr VP Corp Trust       120 South Sixth St Ste 1400                                   Minneapolis    MN    55402
 Indenture Trustee to the 8.75%,
 8.625%, 6 3/8%, 7.5%, and 7.75%
 Notes                                    US Bank National Association        Global Corporate Trust Services        1349 West Peachtree Street       Suite 1050                   Atlanta        GA    30309




In re Windstream Holdings, Inc., et al.
Case No. 19-22312 (RDD)                                                                                           Page 1 of 1
19-08246-rdd   Doc 23   Filed 04/15/19 Entered 04/15/19 12:56:44   Main Document
                                      Pg 21 of 22




                                 Exhibit G
           19-08246-rdd        Doc 23       Filed 04/15/19 Entered 04/15/19 12:56:44              Main Document
                                                          Pg 22 of 22
                                                             Exhibit G
                                                         Master Service List
                                                        Served via Fascimile
             Description                          CreditorName                         CreditorNoticeName               Fax
Top 50 Creditor                           Comcast                              Comcast Corporation                 215-981-7790
Top 50 Creditor                           Commscope Technologies LLC           Attn Director or Officer            828-323-4849
Top 50 Creditor and Official                                                   Scott Callahan, Senior Manager of
Committee of Unsecured Creditors          Crown Castle Fiber                   Credit & Collections                978-264-6100
Top 50 Creditor                           Element - Fka PHH                    Attn Director or Officer            267-960-4001
Top 50 Creditor                           Fibertech Networks LLC               Attn: Accounts Receivable           585-442-8845
Top 50 Creditor                           Metaswitch Networks                  Dba: Metaswitch Networks            703-480-0499
Top 50 Creditor                           MP Nexlevel LLC                      Attn Director or Officer            320-963-2438
New Mexico Attorney General               New Mexico Attorney General          Attn Bankruptcy Department          505-490-4883
New York Attorney General                 Office of the NY Attorney General    Attorney General                    212-416-6075
Oklahoma Attorney General                 Oklahoma Attorney General            Attn Bankruptcy Department          405-521-6246
Pennsylvania Attorney General             Pennsylvania Attorney General        Attn Bankruptcy Department          717-787-8242
Official Committee of Unsecured           Pension Benefit Guaranty             Thomas Taylor, Supervisory
Creditors                                 Corporation                          Financial Analyst                   202-326-4112
Top 50 Creditor                           Prodapt                              N.A. Headquarters                   503-885-0850
Secretary of the State                    Secretary of State                   Division of Corporations            518-474-1418
Secretary of the State                    Secretary of State                                                       212-417-2383
South Carolina Attorney General           South Carolina Attorney General      Attn Bankruptcy Department          803-253-6283
Top 50 Creditor                           Tata Consultancy Services Limited    Janarthanan Angiya                  212-867-8652
Texas Attorney General                    Texas Attorney General               Attn Bankruptcy Department          512-475-2994
Top 50 Creditor                           Triple D Communications              Danny White                         859-885-9824
Indenture Trustee to the 8.75%,
8.625%, 6 3/8%, 7.5%, and 7.75%                                                c/o US Bank Corporate Trust
Notes                                     U.S. Bank National Association       Services                            651-466-7430
Top 50 Creditor                           USIC Inc                             Attn Director or Officer            317-575-7881




In re Windstream Holdings, Inc., et al.
Case No. 19-22312 (RDD)                                     Page 1 of 1
